DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Related Application(s) – Prior Art of Record 
2.  The instant application is a continuation application (CON) of parent application 17/183,711 (the parent ‘711 application) which is now USPN 11,170,441, and is related to other earlier filed and allowed applications in the patent family.  In accordance with MPEP §609.02 A.2 and §2001.06(b) (last paragraph), the prior art cited in the above parent application has been considered, and all documents cited or considered ‘of record’ in that application are now considered cited or ‘of record’ in this application.  Applicant is reminded that the prosecution history of the above parent application is relevant in the examination of the instant application. 

Claim Objections
3.  The claims are objected to because of the following informalities, and the following is suggested to overcome the informalities and to improve claim clarity: 
Claim 9 
A non-transitory computer-readable storage medium for operating an enhanced electronic networked settlement processing system, the computer-readable storage medium storing program instructions that, when executed by one or more processors, cause the one or more processors to perform the functions of: 

Appropriate correction or clarification of the claim is requested. 

Claim Rejections – Double Patenting – (Anticipatory-type, Issued Patent)

4.  Claims 1-24 of the instant application are rejected on the ground of anticipatory non-statutory double patenting as being unpatentable over claims Y of U.S. Patent No. 11,170,441 (the ‘441 patent) issuing from the parent ‘711 application of the instant application. 
Although the instant claims are not identical to the issued claims, they are not patentably distinct from the issued claims.  Independent claims 1, 9 and 17 of the instant application are anticipated by claim 1 of the ‘441 patent.  Claim 1 of the ‘441 patent claims a method for operating an enhance electronic networked settlement processing system that includes subject matter that is in essence a narrower “species” of the generic invention which is the claimed subject matter of the instant application claims 1, 9 and 17.  It has been held that a generic invention (i.e., broader claims that include essentially the common recited features, but not all, as the more narrow issued claims) is “anticipated” by the “species” of the generic invention that is within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Here, the subject matter of the independent claims of the instant application is broader than that of the claims of the issued patent since the claims of the instant application simply include less than all the claimed features of the issued claims.  Therefore, independent claims 1, 9 and 17 of the instant application are anticipated by independent claim 1 of the ‘441 patent.  

A timely filed terminal disclaimer in compliance with 37 CFR §1.321(c) or §1.321(d) may be used here to overcome a rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. (See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159; See also, MPEP §§706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA ) 
A terminal disclaimer must be signed in compliance with 37 CFR §1.321(b).  The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/.  The filing date of the application determines which form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/ guidance/eTD-info-I.jsp. 

Claim Rejections - 35 USC §101
5. 35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

6.  Claims 1-24 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. 
In sum, claims 1-24 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 
	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1-8), a machine (claims 17-24) and a manufacture (claims 9-16); where the machine and the manufacture are substantially directed to the subject matter of the process. (See e.g., MPEP §2106.03)  Therefore, we proceed to step 2A, Prong 1. 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Here, the independent claims at their core recite the abstract idea of: 

creating and storing OEMF futures contract (FC) data relating to an OEMF FC … , the OEMF FC data defining: a) a plurality of contract shares of the fund shares, which constitutes a contract size; b) a contract settlement date; and c) contract settlement terms; 
receiving, … , an electronic message from a member … associated with an account, said electronic message comprising a request for an election for an optional OEMF FC physical settlement (PS) of a requested number of shares, said requested number of shares defining a final position; 
determining, … , at least one of: whether the electronic message is timely, and whether the requested number of shares defining the final position is within a predetermined maximum number of shares; and 
further processing the electronic message according to said determining. 
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., performing optional physical settlement of a requested number of fund shares, defining a final position, of an open ended mutual fund, including creating/storing futures contract data related to the fund shares, and including receiving an electronic message from a trading member regarding a request 
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the independent claim(s) is/are directed does not include limitations or additional elements that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or other computing device or a network, or via software programming, that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). 
The dependent claims simply further refine and limit the abstract idea recited by the independent claims, from which these claims respectively directly or indirectly depend, where the abstract idea is described above. 
Claims 2, 10 and 18 simply add steps to the recited abstract idea of generating and sending an electronic order to redeem a final number of OEMF shares to an investment company, and generating and sending information relating to the electronic order to redeem to the member, based on one or more conditions determined by data analysis using various rules, which is simply data analysis and transmitting data representing the analysis results, and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). (See MPEP § 2106.05) 
Claims 3, 11 and 19 simply add steps to the recited abstract idea regarding generating and sending an electronic order to redeem a final number of OEMF shares to an investment company, and generating and sending information relating to the 
Claims 4, 12 and 20 simply add a step to the recited abstract idea of accepting an election request that supersedes any prior such request for a same futures contract for the account when a message is timely, which is simply changing/manipulating election request data to supersede a prior election request data setting/value basis on data analysis using various rules, and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). (See MPEP § 2106.05) 
Claims 5, 13 and 21 simply add steps to the recited abstract idea to reduce a size of the requested number of shares if said size is larger than a size of a current position; and to compute a maximum number of shares that the OEMF FC PS may handle as the final number of OEMF shares covered by the final position in the OEMF FC, which is simply changing/manipulating data and performing data analysis using various rules and performing a mathematical computation based on the analysis, and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or 
Claim 6-8, 14-16 and 22-24 simply further refine the recited abstract idea by, stating respectively that: the final position includes a long position, the account is associated with a writer and the final position comprises a short position, and the requested number of shares accommodates both a mandatory round lot component and an optional odd lot component, which is data analysis using various rules, and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). (See MPEP § 2106.05) 
Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter.  The additional elements in the claims, listed below in the Step 2B analysis, are recited at a high level of generality and simply implement the abstract idea, or further refine the abstract idea, recited respectively by the claims.  
The claims, both independent and dependent, viewed individually and as a whole, including each combination of limitations and elements, are not directed to a technological improvement, and do not integrate the judicial exception (i.e., abstract idea) into a practical application since the claims do not recite: (i) an improvement to the functioning of a computer or computing device; (ii) an improvement to another technology or technical field (e.g., the field of computer coding technology is not being Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; Contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and (v) other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). (See e.g., MPEP §2106.05(a)-(c), (e)-(h)) Therefore, the claims are directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an inventive concept).  Here, the recited additional elements, such as:  a “networked computer,“ a “system processor,” a “memory,” a “communications network interface,” a “graphical user interface (GUI),” a “settlement request module,” a “physical settlement request module,” a “physical settlement module,” and an “electronic message,” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer, a computing device a securities trading system, or a communications network, and/or via software programming. (See e.g., MPEP §2106.05(f))  The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves 
As described above, the additional elements of each of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis.  None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. 

7.  Claims 9-16 are also rejected under 35 USC §101 as being directed to non-statutory subject matter since the scope of the claimed computer storage medium does not preclude it from being a transitory medium that stores a transitory signal, which is considered non-statutory non-patentable subject matter. 
Regarding claim 9, under the broadest reasonable interpretation of the claim (BRI) the claimed “computer-readable storage medium” may be a transitory storage medium having one or more patent ineligible transitory signals stored thereon.  Amending this claim to recite a “non-transitory computer-readable storage medium” as suggested above in the Claim Objections section will overcome this rejection. 
Since claims 10-16 depend from and include the limitations of claim 9, these claims are rejected for the grounds and rationale used to reject claim 9. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776, and the fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000.